Judgment, Supreme Court, New York County (Sutton, J.), entered September 4, 1980, which granted a divorce to defendant-respondent wife, modified, on the law and the facts, to vacate the award of counsel fees, and to remand that issue to Supreme Court, New York County, for a reopened hearing on that subject, without costs, and otherwise affirmed. The parties, having stipulated that the evidence as to the wife’s claim for counsel fees should be presented in affidavit form, developed a record which is insufficient for us to evaluate the amount awarded. Thus, we know little by way of evidence, as distinguished from argument, about the parties actual ability to pay, and even less about the terms of counsel’s retainer. (Appeal No. 12493.) — Appeal from order of same court and Justice entered January 8, 1981, which denied plaintiff-appellant’s motion to reargue and renew the foregoing judgment in respect of counsel fees, dismissed, without costs. On examination we find the motion one for reargument only, denial of which is not appealable. (Appeal No. 12494.) — Order of the same court and Justice and of the same date as the foregoing, which granted defendant-respondent’s motion to quash two subpoenas relating to counsel fees, affirmed, without costs, and without prejudice to reissue if relevant to the hearing ordered in Appeal No. 12492. The parties having stipulated as above, there was no ongoing proceeding to which the subpoenas could be referable when issued. Concur — Murphy, P. J., Sandler and Carro, JJ.